It gives me great pleasure to offer my most sincere congratulations to the President on his election to lead the General Assembly. I am confident that his competence and long experience in the United Nations will be an asset to us all in our endeavors to reach positive
results at this historic session. What we find even more gratifying is the fact that he represents a country with which the Arab nation has had a long history of mutual friendship and inter-cultural relations. The delegation of Iraq wishes to assure him of its readiness to extend its fullest co-operation in contributing to the successful execution of his responsibilities.
I wish also to take this opportunity to express to the Secretary-General once more our confidence in him and our appreciation of his painstaking efforts in the service of the principles of the United Nations.
The current session of the United Nations has a historic significance, in that it embodies a commemorative occasion upon which we ought to pause and consider the road that the Organization has traveled since its foundation. In the normal way we come to the rostrum of the United Nations to air our views about the major issues facing us, but in this particular year it is our duty in dealing with such issues to approach the facts candidly and realistically in the hope that we may better preserve the principles upon which the Organization was founded. Most important among those principles is the establishment of peace, which the peoples of the world see as essential to the exercise of their rights to sovereignty, security and dignity, and without which justice in the world will give way to chaos and destruction.
My country and the other countries of our region stand in greater danger of aggression than any other part of the world, and are therefore in greater need of peace and stability and of the implementation of the principles upon which the Organization was founded 40 years ago.
In our region, there are two regimes that seek their objectives through policies of aggression and expansion at the expense of neighboring States, policies they carry out with impunity. Unrestrained by conscience, the Zionist and Iranian regimes have demonstrated a total lack of responsibility in their persistent disregard for the United Nations and their continual violations of its Charter. Our Organization has yet to succeed in compelling those two regimes to respect its authority and abide by the principles agreed upon by the whole of civilized mankind.
The United Nations is not unaware of the facts of the Iranian aggression against my country. Iraqi representatives have submitted sufficient documents about the facts, together with detailed statements about my country's position, since the beginning of Iran's aggression more than five years ago, an aggression which has figured high on the United Nations agenda. The most flagrant fact about this aggression is Iran's undisguised objective - the toppling of the political and social systems in Iraq and other countries in the region, where the Iranians want to establish their own brand of backward and barbaric rule. That bizarre course of action, which the Iranian regime is determined to pursue against Iraq and other countries, is basically the main cause of Iran's continued aggression and of the dangers and turbulences threatening our region.
Iraq's increasing efforts, together with those of other countries in the region, to establish normal relations with Iran, based on the principles of good-neighborliness, mutual respect and non-interference in the internal affairs of States, have all been in vain. From the very beginning the Iranian regime insisted upon fomenting trouble and applying its expansionist policies in the area. It started its aggression against Iraq by shelling innocent civilian border towns with heavy artillery in preparation for its full-scale invasion of Iraq and occupation of its territories by force.
Faced with such imminent dangers, Iraq had no choice but to defend its sovereignty and security. The international Organization has been trying since that time to resolve the dispute on the basis of the Charter and within the means available to it. It passed Security Council resolution 479 (1980), its first on the dispute, on 28 September 1980, calling upon the warring parties to cease hostilities and to settle their differences by peaceful means. While Iran rejected that resolution, Iraq not only agreed to it, but also accepted in all sincerity the Organization's jurisdiction over the dispute, together with every resolution it was to pass calling for the dispute to be resolved peacefully and in accordance with the Charter. Iraq also accepted the jurisdiction of other international organizations, such as the Organization of the Islamic Conference and the Non-Aligned Movement. The Iranian regime has, on its part, rejected all resolutions adopted to date by this or any other international Organization. Iran has tried instead to impose preconditions for ending the war that were both ridiculous and contrary to the rules of international law and the principles of international relations. These preconditions not only reflect the anomalous nature of the Iranian regime, but also accurately reveal its evil, expansionist and aggressive intentions.
When, in an attempt to resolve certain issues related to the conflict, international efforts were begun with a view on mitigating the war's overall effect, Iraq co-operated in all sincerity with those efforts in the hope that peace could be established step by step. The reality of *he situation, however, has shown beyond any doubt that the Iranian regime's response to those efforts has been opportunistic and time serving, very much in line with its plans to prolong the war and to achieve its neurotic, sick dreams to dominate Iraq and other countries in the region.
We are all well aware of the unfounded claims that the barbaric Iranian regime has been making in its campaign of crocodile tears with regard to certain issues related to its own aggression and caused by its own insistence upon prolonging it.
On the question of shelling populated civilian areas, I need not go into a detailed account of the already documented and established facts about how, on 4 September 1980, the Iranian regime began shelling Iraqi cities and civilian centers and about how it has continued to do so ever since that date whenever its aircraft found an opportunity to penetrate Iraqi air space.
The important fact in this issue is that on 27 June 1983 President Saddam Hussein of the Iraqi Republic proposed that a special agreement be signed between the two countries, under the auspices of the United Nations, which would protect civilian targets from further attacks. But Iran rejected that proposal, and that rejection was noted in a special paragraph of Security Council resolution 540 (1983) adopted in 1983 and also rejected by Iran.
Only after Iraq had foiled and completely destroyed Iran's major offensive against its southern sector in February 1984 did the Iranian regime begin to show any interest in this matter and to call upon the international Organization to do something about it.
The Secretary-General's subsequent initiative brought about the 12 June 1984 agreement, according to which each side undertook to refrain from deliberate attacks on purely civilian centers. That obligation, however, did not deter the Iranian regime from bypassing the agreement.by turning its border towns and villages into areas of military concentrations. He warned against this in my letter of 27 June 1984 (document S/16649). In that letter I demanded that a sufficient number of observers be dispatched to the area to supervise implementation of the agreement. The Iranian regime rejected the idea from the outset but ultimately agreed to allow the team of observers to stay in Tehran without giving them the right to make inspection visits to the areas covered by the agreement in order to verify its implementation.
After this we began to receive false Iranian claims of Iraqi violations of the agreement, and Iran's President went so far as to issue a statement on 8 February 1985 in which he threatened to shell the city of Basrah and warned its inhabitants to leave town (document S/16948). The same warning was repeated on 4 March 1985, giving the people of Basrah only 12 hours to evacuate toe city.
Ostensibly in response to a raid carried out by Iraqi planes on a factory in the suburbs of Ahwaz, an area not covered by the agreement, a further violation of the agreement occurred at the same time as we were negotiating the matter of prisoners of war here in New York in the Security Council in the hope of finding a solution to their tragic predicament.
The Iranian threat was in fact carried out, and Basrah was subjected to severe shelling. Yet all this was only a prelude to what was to be Iran's largest and fiercest offensive against the southern sector of Iraq. That offensive, which began on 12 March 1985, was aimed at occupying southern Iraq and installing a puppet regime there. The offensive was carried out despite an appeal issued by the Secretary-General only three days before in which he had asked both parties to refrain from shelling cities. Our positive response to the Secretary-General's appeal was immediate. He expressed Iraq's complete readiness to participate in the negotiations conducted under his auspices with a view to drawing up effective measures whereby the 12 June agreement would no longer be open to exploitation for aggressive, militaristic purposes.
Does this leave any doubt as to Iran's real intentions in accepting the said agreement? The Iranian regime's acceptance of it was a diversionary tactic and an attempt to neutralize Iraqi strikes against Iranian military concentrations. Part of the diversion also consisted in Iran's deliberate violation of the agreement in an attempt to launch its offensive in an atmosphere of chaos.
Let us briefly consider the issue of the raids on ships. In 1983 Iraq called for serious measures to be taken to maintain security and stability in the Arab Gulf and to guarantee free navigation for all States, regardless of whether they are or are not part of the Gulf area. That proposal was welcomed by the States of the Gulf Co-operation Council and by all those eager to see security and stability prevail in our region and in the world at large.
The spirit of that proposal was also reflected in the legal and political principles embodied in Security Council resolution 540 (1983) of 31 October 1983,, a resolution that equitably safeguards the interests of all States in the Arab Gulf area as well as those of the international community and of international navigation and trade.
Although that resolution called for only a partial cessation of hostilities between the two countries, which may in fact have contributed to prolonging the war, Iraq welcomed it, as did the Golf Co operation Council and all international circles. The Iranian regime, however, rejected that resolution and spurned all international efforts that sought to justify the rejection as a gesture of courtesy to Iran in an attempt to lure it into accepting some kind of undeclared realistic commitment to the resolution.
The Iranians rejected all this because they were preparing a new major offensive against Basrah, one that was eventually carried out in February 1984. However, having seen their offensive foiled, their forces destroyed and their ports blockaded in response to the blockade they themselves had imposed on our ports since the outbreak of the war, the Iranians began to feel the bite of the situation.
Their regime began to cry wolf about threats posed by the blockade to international navigation in the Gulf. Tehran cried out for international law to be observed. But instead of approaching the situation with prudence by accepting resolution 540 (1983), which is both wise and balanced, the rulers of Iran resorted to attacking vessels belonging to the Arab Gulf States that were in no way involved in the armed conflict. Iran's objective in these attacks was to force the Gulf States to put pressure on Iraq and make it end its blockade of Iranian ports. This was embodied in Security Council resolution 552 (1984), which was also rejected by Iran, together with all other efforts aimed at easing the conflict and reaching a balanced solution in which nations!, regional and international navigational interests were to be safeguarded. Instead, Iran persisted in exercising its policy of piracy and terror against the countries of the region.
The reason behind this behavior of the Tehran rulers was the same as that which made them reject resolution 54Q (1983) in a previous year. It was that they were preparing for their major offensive of March 1985, aimed at occupying Basrah and installing a puppet government there. Again, as they saw their invasion destroyed by our defense forces, they began to talk of international law and freedom of navigation.
What is worth pointing out here is that the Iranian regime understands the rules of international law and free navigation only in so far as they serve its military objectives. That regime has never stopped its raids against neutral vessels or refrained from its other acts of piracy. Iran has launched 19 such raids since September 1984, in addition to 45 other acts of piracy carried out since the beginning of that year. They were directed not only against Arab targets; the list includes vessels from India, Spain, Greece, South Korea, Liberia, Panama, West Germany, Britain, Belgium and China, as well as Kuwait and Saudi Arabia.

Let us consider the tragedy of the prisoners of war. The Tehran authorities have always treated Iraqi prisoners of war on the basis of the political premise of Iranian expansionist territorial ambitions in Iraq. Not only have they premeditatedly killed those prisoners of war who had refused to succumb to their will; they have also planted among the rest of them Iranian elements who have previously resided in Iraq. The aim of this measure is to spread psychological terror and to impose political and physical oppression with a view to undermining the allegiance of the prisoners of war to their country. These practices were such that the head of the International Red Cross team that visited the area on a fact-finding mission confirmed, in a report dated 23 November 1984, that Iranian treatment of Iraqi prisoners of war left them with but two choices: treason or death. The team itself was treated extremely badly by the Iranian authorities - to such an extent that it was forced to abandon its work in Iran.
When the report of the Secretary-General's mission was published, we attended the Security Council meeting of 4 March 1985 to discuss the subject. As usual, Iran was conspicuous for its absence. The reason was, yet again, its preparation for the March 1985 offensive, which, having been foiled, left the Tehran regime with nothing to do but to feign concern about the conditions of the prisoners of war and to pretend to be interested in finding partial solutions to their problem, which, in reality is a horrific tragedy. Of course, this came at a time when, as one is bound to remind the Assembly, the Iranian rulers themselves had refused to consider an Iraqi proposal for a comprehensive solution to the prisoner-of-war dilemma, a proposal I submitted to the Secretariat in a letter dated 9 March 1985.
If those rulers actually possessed only some of the human attributes they claimed for themselves, they should not have rejected Iraq's reasoned, all-embracing solution to the prisoner-of-war problem, a solution widely appreciated in the international circles concerned. Nor should they have persisted in producing lies about their treatment of Iraqi prisoners of war.
As I explained to the Security Council on 4 March 1985, the Iranian rulers do not consider the question of the prisoners of war a humanitarian issue. They think of them rather as a political card they can use to promote their expansionist schemes against Iraq. From time to time Iran cries wolf about the principles of international law. Yet these cries remain only part of Iran's propaganda tactics.
What is true of Iranian behavior in relation to the shelling of civilian centers, the attacks on ships or the treatment of prisoners of war is also true in relation to other issues in the conflict, such as aviation and the use of chemical weapons, which are often brought up by the Iranian regime. The common denominator in these issues, as far as Iranian conduct is concerned, remains the fact that the Iranian regime usually takes a selective, self-interested stand towards the United Nations Charter and international law. Iran picks only those parts it finds suitable for its own ends and its plans to prolong the war and rejects those that call for peace and justice, for adherence to the principles of sovereignty, good-neighborliness and non-interference in the internal affairs of States, and for the abandonment of all forms of hegemony, domination, force, terror find aggression.
If the Iranian regime had really been interested in observing international law, it should not have raised the slogan "a clean war", nor should Iran have continued to launch its limited and major offensives against Iraqi territories regardless of the huge losses sustained by its forces in the process.
The number of Iranian military offensives launched against Iraq, for instance, from September 1984 to September 1985 readied 16. Four of these offensives were major ones, including two in the northern sector, one in the middle sector and another in the southern sector. The remaining 12 were launched against the southern sectors of Iraq. In none of these offensives has the Iranian regime been able to. achieve any of its objectives its forces have sustained huge losses in both men and equipment.
Iran's insistence upon continuing the war in the hope of achieving its expansionist dreams in Iraq and the region, combined with its eclectic and self-interested approach to international conventions and agreements, has been the main reason for the failure of the theory that peace can be achieved through partial settlements. From the very beginning, in the light of our close awareness of the real nature of the Iranian regime, we did not expect that theory to produce positive results. Yet we treated it in the spirit of hope and co-operation to show the world once again our sincere wish to reach a just and honorable peace based on the Charter, international law and the principles of sovereignty, independence, non-interference and the
For these reasons and in the light of our bitter experiences with the Iranian regime, which thrives cm ideas totally at odds with the spirit of the age and contrary to the rules and practices of modern international relations, it has become imperative that we view with extreme caution efforts aimed at finding partial solutions to issues related to the conflict. Such a method has succeeded only in enabling the Iranian regime to prolong the war over a period of more than five years. Peace is one, an indivisible whole, and if peace is to be realized, then all good efforts must be directed towards achieving it comprehensively according to a practicable program which has no room for exploitation.
This is the position which I conveyed to the Secretariat on 16 March 1985 in document S/17037 and which provided the basis for our talks with the Secretary-General in New York on 24 March, when he proposed his eight-point program to both countries, as well as on 8 and 9 April, when he visited our capital. It is also the position expressed by President Saddam Hussein in his letter to the Iranian peoples of 14 June 1985.
It is important to pause here and remind ourselves of the Secretary-General's report to the Security Council after his trip to Iran and Iraq, a report contained in document S/17097. In that report the Secretary-General indicated that, although his consultations with the two sides did not reduce the gap between them, there remained real grounds for efforts to continue being exerted in order to bring peace closer. He also expressed the conviction that the first necessary step on the road to peace should be a meeting of the Security Council attended by both parties to the conflict and at which all aspects of the conflict would be discussed and reviewed.
What has taken place? Members of the Security Council thought that the best way to bring the Iranian regime to the Council table would be through appeasement. Hence came the Council's statement of 25 April, which attempted to balance the Council's earlier call for a cessation of hostilities embodied in its statement of 15 March. What was the result? The Iranian rulers announced that the statement of 25 April was still insufficient and that any positive response on their part remained subject to the implementation of their ridiculous preconditions, which are contrary to the United Nations Charter and international law.
Thus, the logic of appeasement has led to a stalemate in the sound implementation of the principles of the Charter and international law. It has also alleviated international pressure on the aggressor and practically allowed him to continue his aggression. Appeasement and courtesy do not pay with expansionist, aggressive regimes nor do they promote the objectives of peace, security and stability, for such regimes may interpret appeasement as the willingness to overlook criminal practices and violations of the rules of international relations, and may thus be encouraged to persist in their policies of aggression, sabotage and terrorism.
The Palestinian question, including the rights of the Arab Palestinian people, has been one of the most important issues in the United Nations since its foundation, while the tragedy of this dispersed people remains a pressing matter, the Arabs of Palestine are repeatedly subjected to massacre and extermination. The objective has always been to eliminate this people's heritage, identity and very existence. The Palestinians continue to suffer the most inhuman treatment at the hands of their Zionist oppressors, whose racist measures have included not only expulsion, dispersion, confiscation of property, and so on, but also the establishment of Zionist settlements on Arab lands.
We strongly support the struggle of the Arab Palestinian people under the leadership of its sole, legitimate representative for the restoration of its inalienable national rights. He also strongly support the political and non-political struggle of the Palestine Liberation Organization (PLO) to attain the legitimate rights of the Palestinian people.
The flagrant violations and aggressive acts that the Arab nation has faced during the past 10 years have revealed the extent of convergence of the political aims of the racist regimes in the region. The Zionist raid against Iraq's peaceful nuclear installations in 1981, the first of its kind, was timed and carried out in full harmony with an aggressive war which the rulers of Iran persist in launching and intensifying against our country. This highlights the extent of the collaboration between the regimes of Tehran and Tel Aviv in executing their criminal schemes against Iraq and the Arab nation. The main objective of these schemes is to deprive the Arab nation of its opportunities for progress and prosperity and to prevent it from taking its rightful place among civilized nations. They also aim at the dismemberment of this nation into mini-States and warring factions. The ongoing destruction and fragmentation of Lebanon, while demonstrating the extent of the damage that the combined efforts of these two aggressive regimes can cause, call for immediate measures to protect this State from partition and total disintegration, and to restore to it the peace, stability and unity it once enjoyed.
On this historic occasion at the United Nations, it seems more important than ever before that we do not confine our efforts to making statements and issuing declarations, of which too many have already been produced. The future of this Organization and the credibility of its Members' resolve to defend, protect and improve it for the benefit of peace rests first and foremost upon our willingness to turn words into deeds. To achieve this, practical and effective measures are required.
We ought to remember as well the important issue taken up by the Secretary-General in his annual report, an issue which he describes as being "not so much  the future of the United Nations as the future of humanity and of our planet and the role of the United Nations in that future" (A/40/1, p. 2). In his report the Secretary-General recommends that the Security Council exert, in the near future, special concerted efforts to resolve one or two of the major problems before it, taking whatever measures and actions it deems necessary within the framework of the Charter.
We call upon the United Nations in general, and the Security Council and the Secretariat, in particular, to find a comprehensive settlement to the Iraq-Iran conflict; a settlement that will ensure peace and justice through the authority vested in the Council by the Charter. The Council shoulders a special responsibility to rise above partial and narrow interests and to view issues through common international interests. These common interests cannot be maintained without deterring the party that takes an aggressive stand by insisting on war and rejecting peace. This is, of course, a stand shared by the Iranian and Zionist regimes, which have both ignored and ridiculed the various resolutions adopted by the General Assembly and the Security Council. Just as the Iranian regime insists upon continuing its aggression against Iraq and rejecting all proposals for a just and honorable peace, the Zionist regime maintains its policies of aggression, repression and racial discrimination against the Arab people of Palestine.
Without deterrent action and the measures required to make it effect, the United Nations will remain merely a rostrum for grievances, incapable of living up to its founders' intention of creating an international body through which peace and security in the world could be effectively maintained.
In the light of our categorical rejection of all forms of racial discrimination, we hereby reiterate our full support for, and solidarity with, the people of Namibia in its struggle for liberty and independence under the leadership of the South West Africa People's Organization (SWAPO), its sole legitimate representative. We also condemn the racist policies practiced by the Pretoria regime against the struggling peoples of Namibia and South Africa. We affirm these peoples* right to liberty^ independence and a free life.
The fortieth session of the United Nations General Assembly comes at a time when the international economic situation is beset by crucial problems. In spite of scattered signs of improvement in certain industrial countries, fears are still widespread that tho current recession may lead to further deterioration in the economic field, and may seriously damage the economies of developing countries.
The fact that the present economic situation has dragged on for so long demonstrates that the crisis is not just a temporary cyclical phenomenon, but the outcome of deep-rooted imbalances, of maladjustment in the economic structure and of the absence of justice in international economic relations.
The current economic crisis and its negative consequences have also brought about the collapse of traditional methods of co-operation in the field of development. Successive international conferences have either failed completely or produced only disappointing results. Plans to resume global negotiations remain at a standstill, and efforts to halt further deterioration in international trade have not made much progress. In addition to all this, there has emerged a growing tendency to break up the general international consensus on development.
Iraq reaffirms its total commitment to global negotiations in accordance with General Assembly resolution 34/138. Iraq also wishes to express its conviction that global negotiations still represents the most comprehensive method for the international community to restructure international economic relations, develop the economies of developing countries and strengthen multilateral economic co-operation.
We hope sincerely that as we celebrate the fortieth anniversary of the United Nations, we will succeed in finding the opportunity to achieve real progress in this field.
With regard to the critical economic situation confronting developing countries, Iraq wishes to voice its deep concern about the gravity of the problem in Africa, where economic deterioration is caused both by difficulties in the international economic situation and by continual droughts, desertification and other natural disasters on that continent.
We welcome all practical and effective measures adopted and implemented by the international community in support of short-term and long-term efforts by the African countries to deal with their own crises.
We would also like to express our concern about the growing burden of foreign debts shouldered by the developing countries. These debts ought to be seen in the light of their detrimental effects on the economies of these countries.
Finally, Iraq supports all international proposals urging the developed creditor countries and international financial and monetary institutions to enter into direct negotiations with developing countries, with a view to reaching a fair and permanent solution to the foreign debt problem, and thus perhaps enabling the debtor States to resume their development programs.
